Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Wait (PUB No. US 2018/0202985 A1), which is considered the closest prior art of record, Wait teaches to determining a set of emission regulations based on a location of a vehicle and records the emission. However Wait does not teach to “determining a target temperature of a catalyst of an aftertreatment system of the vehicle in response to the determined set of emission regulations; comparing a current temperature of the catalyst to the determined target temperature; and in response to the current temperature of the catalyst being below the determined target temperature, providing a thermal management command to increase the catalyst temperature toward the determined target temperature”, “determining, by the controller, a target temperature of a catalyst of an aftertreatment system of the vehicle in response to the determined set of emission regulations; comparing, by the controller, a current temperature of the catalyst to the determined target temperature; and in response to the current temperature of the catalyst being below the determined target temperature, providing, by the controller, a thermal management command to increase the catalyst temperature toward the determined target temperature, and “determining a target temperature of exhaust gas in an aftertreatment system of the vehicle in response to the determined set of emission regulations; comparing a current temperature of the exhaust gas to the determined target temperature; and in response to the current temperature of the exhaust gas being below the determined target temperature, providing a thermal management command to increase an exhaust gas temperature toward the determined target temperature” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 12 and 18 respectively;
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 25, 2022